UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 21, 2012 Bonamour Pacific, Inc. (Exact name of registrant as specified in its charter) Nevada 000-16974 59-2158586 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5190 N. Central Expressway, Suite 900, Dallas, Texas 75206-5141 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (214) 855-0808 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On June 21, 2012, Bonamour Pacific, Inc. (referred to herein as "Bonamour," "we," "us," "our" or the "Company") entered into a Series A Preferred Stock Purchase Agreement (the "Stock Purchase Agreement") with Bon Amour International, LLC ("Bon Amour LLC"), a Texas limited liability company.Pursuant to the Stock Purchase Agreement, we issued 4,609 shares of our Series A Preferred Stock to Bon Amour LLC in exchange and as consideration for Bonamour LLC’s agreement to forgive and discharge obligations of the Company in the aggregate amount of $4,608.80 (the “Loan Reduction”), which had previously been advanced by Bonamour LLC on behalf of the Company. This report, including this Item 1.01 and the description herein of the terms and conditions of the Stock Purchase Agreement, is qualified in its entirety by reference to the Stock Purchase Agreement, a copy of which has been furnished as Exhibit 10.1 to this report and is (together with the description therein of such terms and conditions) incorporated by reference into this Form 8-K, including in answer or partial answer to this Item 1.01. Item 3.02Unregistered Sales of Equity Securities. As further described in Item 1.01 above, on June 21, 2012, we sold 4,609 shares of our Series A Preferred Stock to Bon Amour LLC pursuant to the Stock Purchase Agreement in exchange and as consideration for the Loan Reduction.The securities were sold in reliance upon the exemption from registration provided by Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”), based on transactions that did not involve any public offering, information furnished or otherwise made available to the purchaser of such securities; inquiries and disclosures made with respect to the status of such purchaser and restrictions on the transferability and sale of such securities and care otherwise exercised to assure that such purchaser was not an underwriter within the meaning of Section 2(a)(11) of the Securities Act. Item 3.03Material Modification to Rights of Security Holders. Effective as of June 21, 2012, our board of directors designated 10,000,000 shares of authorized preferred stock of the Company as Series A Preferred Stock.Each holder of our Series A Preferred Stock is entitled to 100 votes for each share of Series A Preferred Stock held on any matter submitted to our shareholders.Shares of our Series A Preferred Stock rank pari passu with our common stock with respect to dividends and any liquidation, winding up or dissolution of the Company. On June 21, 2012, we issued 4,609 shares of our Series A Preferred Stock to Bon Amour LLC pursuant to the Stock Purchase Agreement in exchange and as consideration for the Loan Reduction. Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. The information in Item 3.03 of this report is incorporated by reference into this Item 5.03 in answer to this Item 5.03. Item 9.01 Financial Statements and Exhibits Exhibit Description of Exhibit Certificate of Designation of Series A Preferred Stock of Bonamour Pacific, Inc. dated effective June 21, 2012.* Series A Preferred Stock Purchase Agreement, dated as of June 21, 2012, by and between Bonamour Pacific, Inc. and Bon Amour International LLC.* * Filed herewith. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bonamour Pacific, Inc. Date:June 21, 2012 By: /s/ Nathan Halsey Name:Nathan Halsey Title:President, Chief Executive Officer and Secretary 3
